Motion by appellant Ralph Dawkins for reargument denied. [See 4 N Y 2d 967.]
Motion by appellant Ralph Dawkins to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: The defendant asserted that he was deprived of his right to a fair trial under the Fourteenth Amendment. The Court of Appeals held that the rights of defendant under the Fourteenth Amendment had not been violated or denied. [See 4 N Y 2d 967.] Motion by appellant Jackson Turner, Jr., for reargument denied. [See 4 N Y 2d 967.]
Motion by appellant Jackson Turner, Jr., to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon *788questions under the Constitution of the United States, viz.: The defendant asserted that he was deprived of his rights under the Fourteenth Amendment in that he was not allowed access to counsel when questioned by the police on his arrest and in that negroes were excluded from the trial jury. The Court of Appeals held that the rights of defendant under the Fourteenth Amendment had not been violated or denied. [See 4 N Y 2d 967.]
Motion by appellant Jackson Turner, Jr., for a stay of execution of the death sentence dismissed upon the ground that this court is without power to grant a stay (see Code Crim. Pro., §495). [See 4 N Y 2d 967.]